Citation Nr: 0611979	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for coronary artery disease secondary to diabetes.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1966 and from November 1966 to January 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which granted a 30 percent 
increased evaluation for coronary artery disease, secondary 
to diabetes associated with herbicide exposure.


FINDING OF FACT

The veteran's coronary artery disease is not productive of 
more than one episode of acute congestive heart failure 
within one year; the veteran could perform an estimated 
workload of between 5 and 7 metabolic equivalents (METs) 
without developing angina; and medical evidence does not 
reflect any left ventricular dysfunction, or an ejection 
fraction of 50 percent or less.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease, secondary to diabetes have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7006 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In an August 2002 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and provided him 
with an opportunity to submit such evidence.  The letter 
informed the veteran about evidence VA would reasonably seek 
to obtain (including medical evidence the veteran has 
identified); informed him of the information and evidence for 
which he was responsible (including the name of the person, 
agency, or company who has records that pertains to the 
veteran's claim); and asked him to provide any additional 
information or evidence in support of his claim.  The letter 
provided the veteran with VCAA notice prior to issuance of 
the January 2003 rating decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but did not provide notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal prior to issuing 
a rating decision.  Despite the inadequate notice provided on 
the latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An August 
2004 statement of the case provided the veteran with 
applicable disability ratings prior to certification to the 
Board.  Further, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  Thus, VA's duty to 
assist has been fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.   

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not 
appropriate.

Diagnostic Code 7005 for arteriosclerotic heart disease 
(coronary artery disease) assigns a 100 percent evaluation 
for documented coronary artery disease resulting in chronic 
congestive heart failure; or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (2005).  A 60 percent evaluation 
is assigned for coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year; or when a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Id.  A 30 
percent evaluation is assigned when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilation on an electrocardiogram, 
echocardiogram, or x-ray.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note 2 (2005).  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  Id. 

When the evidence of record is considered under regulations 
as set forth above, the Board finds that the veteran is 
entitled to a 30 percent evaluation for coronary artery 
disease.

During a September 2002 VA examination, the veteran was 
diagnosed with coronary artery disease, with an ejection 
fraction of 53 percent.  During the examination, the veteran 
denied having any angina or chest pain.  In a January 2003 
supplemental opinion, the VA examiner indicated that 
secondary to his diabetic neuropathy and other health 
problems, the veteran was unable to ambulate on a treadmill 
and was unlikely to obtain target heart rate sufficient to 
obtain accurate METs.  A telephone interview was obtained in 
lieu of an exercise tolerance test.  The veteran stated that 
he would be unable to perform slow stair climbing, gardening, 
shoveling, bicycling at a speed of 9-10 miles per hour, 
carpentry, or swimming without developing angina.  The 
examiner stated that this placed his METs graded at between 5 
and 7.  This is consistent with a 30 percent evaluation for 
coronary artery disease.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2005).  

During a July 2004 VA examination, the examiner noted that 
the January 2003 supplemental opinion estimated METs at 
between 5 and 7.  The examiner stated that nothing had 
changed in terms of this.  The veteran stated that since his 
last examination, he had occasional angina walking on a 
slight incline.  The examiner indicated that the veteran 
developed chest pressure and shortness of breath at an 
incline of approximately 50 yards.  He could not negotiate 
stairs at home.  Anything more than a flight of stairs caused 
chest pressure and pain.  He no longer did any yard work for 
fear of activating his angina.  He complained of chest 
pressure, dyspnea on exertion, fatigue, but no dizziness or 
syncope.  The veteran was diagnosed with coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft in 1995 with an inability to perform 
cardiac testing via exercise tolerance test secondary to 
claudication and peripheral neuropathy of the lower 
extremities.  The examiner had indicated that the veteran's 
METs remained at between 5 and 7, which is consistent with a 
30 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2005).  The Board notes that the medical record 
does not reflect any cardiac hypertrophy or dilation.  
October 2001 and June 2003 VA echocardiograms reflected 
normal biventricular chamber sizes and systolic function.  
See Id. 

The veteran's coronary artery disease does not result in more 
than one episode of acute congestive heart failure within one 
year; dyspnea, fatigue, angina, dizziness, or syncope with a 
workload of between 3 to 5 METs; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent to 
warrant a higher 60 percent evaluation.  See 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2005).  During the July 2004 VA 
examination, the examiner stated that there was no evidence 
of congestive heart failure.  At the time of the examination, 
the veteran had no episodes of congestive heart failure 
within the last year and had not undergone any other open-
heart bypass surgery since 1995.  October 2001 and June 2003 
VA echocardiograms did not reflect any left ventricular 
dysfunction.  The June 2003 examination reflected an ejection 
fraction of 60 percent.  A MUGA scan was ordered with the 
September 2002 VA examination, which reflected an ejection 
fraction of 53 percent.  

Moreover, the Board notes that the veteran's coronary artery 
disease does not result in chronic congestive heart failure; 
dyspnea, fatigue, angina, dizziness, or syncope with a 
workload of 3 METs or less; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2005).  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected 
coronary artery disease.  The appeal is accordingly denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased evaluation for coronary artery disease, in 
excess of 30 percent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


